United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  February 7, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-60018
                           Summary Calendar


SULTAN AHMED,

                                     Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                     Respondent.

                         --------------------
                Petition for Review of an Order of the
                     Board of Immigration Appeals
                         BIA No. A75 395 292
                         --------------------

Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     Sultan Ahmed petitions for review of an order of the Board

of Immigration Appeals (BIA) that denied his motion to reopen

removal proceedings.    Ahmed’s motion to reopen was based on his

marriage to a United States citizen and the filing of an alien

relative petition on his behalf.    Ahmed argues that the BIA

abused its discretion by declining to find that the marriage was

entered in good faith.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 06-60018
                                -2-

     The BIA considered Ahmed’s evidence of a good faith

marriage.   However, the BIA concluded that the evidence was not

“clear and convincing” as was necessary to overcome the

presumption of bad faith that adheres to a marriage entered into

during removal proceedings.   See 8 U.S.C. § 1255(e); In re:

Velarde-Pacheco, 23 I&N Dec. 253, 256 (BIA 2002).   The BIA’s

decision was not an abuse of discretion because it was “not

capricious, racially invidious, utterly without foundation in the

evidence, or otherwise so irrational that it is arbitrary rather

than the result of any perceptible rational approach.”     Zhao v.

Gonzales, 404 F.3d 295, 304 (5th Cir. 2005) (quotation marks and

citation omitted).   The petition for review is DENIED.